UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

X
AJAMU OLUTOSIN,
Plaintiff, : l4-cv-00685 (NSR)
-against~ : OPINION AND ORDER
WILLIAM LEE, et al.
Defendants. .
X

 

NELsoN s. RoMAN, United states District Judge:
Plaintiff has filed an Application for the Court to Request Counsel. For the following

reasons, Plaintiff’s application is granted s

LEGAL STANDARD

The in forma pauperis statute provides that the courts “may request an attorney to represent
any person unable to afford counsel.” 28 U.S.C. § l9l5(e)(l). Unlike in criminal cases, in civil
cases, there is no requirement that courts supply indigent litigants With counsel. Hoa’ge v. Police
Offcers, 802 F.Zd 5 8, 60 (2d Cir. 1986). Instead, the courts have “broad discretion” when deciding
Whether to grant an indigent litigant’s request for representation Ia'. Even if a court does believe
that a litigant should have a lawyer, under the in forma pauperis statute, a court has no authority to
“appoin ” counsel, but instead, may only “request” that an attorney volunteer to represent a litigant.
Mallard v. US. Dz'st. Courz‘for the S. Dz`st. of lowa, 490 U.S. 296, 301~3l0 (1989). Moreover,
courts do not have funds to pay counsel in civil matters Courts must therefore grant applications for
counsel sparingly, and With reference to public benefit, in order to preserve the “precious

commodity” of volunteer-lawyer time for those litigants Whose causes are truly deserving Cooper

v.,,,A. Scll,”g€]fl,,ti,Co., Inc., 877 F.Zd l70, 172-73 (Zd Cir. 1989).

 

 

 

ln Hoa’ge, the Second Circuit set forth the factors a court should consider in deciding
Whether to grant a litigant’s request for counsel. 802 F.2d at 61-62. Of course, the litigant must first
demonstrate that he or she is indigent, see Terminate Corzirol Corp. v. Horowiiz, 28 F.3d l335, 1341
(2d Cir. 1994), for example, by successfully applying for leave to proceed in forma pauperis. The
court must then consider Whether the litigant’s claim “seems likely to be of substance” - “a
requirement that must be taken seriously.” Id. at 60~61. If these threshold requirements are met, the
court must next consider such factors as:

the indigent’s ability to investigate the crucial facts, Whether conflicting evidence

implicating the need for cross-examination Will be the maj or proof presented to the

fact finder, the indigent’s ability to present the case, the complexity of the legal

issues[,] and any special reason in that case Why appointment of counsel Would be
more likely to lead to a just determination

Ia’.; see also Cooper, 877 F.2d at 172 (listing factors courts should consider, including litigant’s
efforts to obtain counsel). In considering these factors, district courts should neither apply bright-
line rules nor automatically deny the request for counsel until the application has survived a
dispositive motion. See Hena'ricks v. Coughlin, ll4 F.3d 390, 392-93 (2d Cir. 1997). Rather, each
application must be decided on its own facts. See Hodge, 802 F.2d at 6l.

DISCUSSION

Plaintiff made a request to Proceed in Forma Pauperis (IFP) on lanuary 3 l , 2014, Which the
Court granted on February ll, 20l4. (See ECF No. 4.) Plaintiff orally made an application for the
Court to Request Counsel at the last status conference on December l2, 2018. Plaintiff is a prisoner
currently incarcerated at Shawangunk Correctional Facility and his financial status has not changed
Plaintiff therefore qualifies as indigent

In the Complaint (ECF No. 2), Plaintiff asserts a claim under 42 U.S.C. § 1983 ("§ 1983"),
alleging that various correctional officers at the Green Haven Correctional Facility (“Green Haven”)

used excessive force against him. In an Opinion and Order dated Oetober l2, 2018 (ECF No.15 l),

 

the Court granted Defendants’ l\/lotion for Summary Judgment dismissing most of the claims except
for Plaintiff’s excessive force claim as it relates to injuries sustained on Plaintiff ‘s forehead, scalp
and lip resulting from an altercation at the Green Haven facility on February l, 2011.1

The Court finds that Plaintiff’s claim is “likely to be of substance.” Hoa'ge, 802 F.2d 61-62.
The seriousness of the allegations, which implicates the Eighth Amendment right to be free from
cruel and unusual punishment, merits appointment of counsel. Furthermore, the conflicting
accounts about how Plaintiff sustained his injuries warrants a trial. (ECF No. 151, at 25-27.)

The Plaintiff in his deposition testimony and affidavits stated that Defendant Breset threw an
unprovoked first punch which resulted in physical injuries and being unconscious for allegedly
fifteen minutes. (Ia'.) Defendant Bresett disputes Plaintiff’s account of the incident. (Ia’.) Defendant
Bresett testified that the Plaintiff struck him multiple times after he told him to lock his cell. (Id.)
Another correctional officer, Defendant Gunsett, testified when he arrived to the scene of the
incident, he saw Officer Bresett holding the Plaintiff on the ground, in what appeared to be an
attempt to prevent the inmate from further hitting the officer. (Id.) He testified that when he
intervened, grabbing the Plaintiff from behind and taking him to the ground, the Plaintiff continued
to struggle and swung his fists at him. Co-Defendant Officer Brothers stated he observed the
Plaintiff swinging punches at Defendant Gunsett. (Id.) The accounts of three correctional officers
suggests there was a rationale need for the application of the force and that they reasonable applied
necessary force in order to subdue the Plaintiff and restore order. (Ia'.) However, since there are

competing accounts concerning who initiated the Feb. l incident and under what circumstances the

 

1 The Court noted in the Opinion and Order dated Oetober 12, 2018 (ECF No. 151), that the claim
of excessive force as it relates to Plaintiff’s detached retina could not be sustained The Court
granted Defendants’ Motion for Summary Judgment only for that specific injury. However,
Defendants’ motion was denied regarding the other injuries Plaintiff sustained.

 

Plaintiff was restrained, such determination must be made by weighing the evidence and making
credibility determinations. (Ia'.) Moreover, an examining nurse wrote down in the medical record
soon after the incident that the Plaintiff suffered a superficial scratch on his scalp, between two and
three lacerations on his forehead, including a one~inch deep laceration, a cut on his upper lip, in
which the bleeding had subsided. (Ia'.) Plaintiff was also spitting up blood and told the nurse he
could not stand. Such allegations, along with Plaintiff’s account of the incident, may constitute
excessive force if it is determined that Defendants used force “gratuitously and sadistically” to
cause harm in violation of “contemporary standards of decency.” (Ia'.)

This Court recognizes that Plaintiff’s is a prisoner and may need help from appointed
counsel to adequately prepare for trial. Given the complexities of the case, the potential number of
witnesses that could be called, including expert witnesses, and that Plaintiff, himself, may be called
to testify, the circumstances warrant the appointment of counsel. ln this case, representation would
“lead to a quicker and more just result by sharpening the issues and shaping examination.” Hoa’ge,
802 F.2d at 6l.

CONCLUSION

For the foregoing reasons, Plaintiff’s Application for the Court to Request Counsel is
granted. Due to a scarcity of volunteer attorneys, some period of time may pass before counsel
Volunteers to represent Plaintiff. Nevertheless, this litigation will progress at a normal pace. lf an
attorney volunteers, the attorney will contact Plaintiff directly. There is no guarantee, however, that
a volunteer attorney will decide to take the case, and plaintiff should be prepared to proceed with
the case pro se. Of course, if an attorney offers to take the case, it is entirely Plaintiff’s decision
whether to retain that attorney or not. The Court has established a Pro Bono Fund to encourage

greater attorney representation of pro se litigants. The Fund is especially intended for attorneys for

 

whom pro bono service is a financial hardship See http://www.nysd.cii'c2.dcn/docs/

 

prose/pro bono fund oi‘dei'.i:)df.]
The Clerk of the Court is respectfully requested to mail a copy to Plaintiff at the address
listed on ECF and show proof of service on the docket
The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would not
be taken in good faith and therefore lFP status is denied for the purpose of an appeal. See Coppea’ge
v. Unitea’ Sl‘ates, 369 U.S. 438, 444-45 (1962).
SO OIUDERED.

Dated: December 13, 2018

. . ' “’ dfw/f
White Plains, New Yoik /{M/}/%MNM,

 

I§;\tH/EWQN/s“. RoMAN

ed States District Judge

 

 

